                                                                        Filed: 4/14/2021
Case 1:21-cv-01484-JRS-DML 48CO6-2104_CT_000050
                           Document 1-1 Filed 06/03/21 Page 1 of 4 PageID  #: 5                                                   8:23:31

                                                   Madison   Circuit Court 6                                       Madison County, Indiana




STATE OF INDIANA                      )                             IN   THE MADISON                          COURT
                                          SS:
COUNTY OF MADISON                     g                             CAUSE NO.

CHRISTOPHER WILSON

       VS.

SHARMA PULKIT and
VERMANI TRUCKING,                   INC.


                                   COMPLAINT FOR DAMAGES
       Comes now the            Plaintiff,      Christopher Wilson, by counsel, Bradford            J.    Smith 0f Ken
Nunn Law Ofﬁce, and             for his cause 0f action against the Defendants,                 Sharma Pulkit and
Vermani Trucking,          Inc., alleges     and    states as follows:


                                STATEMENT AND JURISDICTION
       1   .      This   is   a clear liability collision in Which Defendants'             2020 Freightliner tractor
and attached     trailer   was negligently driven by Sharma                    Pulkit, causing a collision       with the
vehicle driven     by    Plaintiff,   Christopher Wilson.      As a result 0f the collision, Plaintiff has
incurred medical expenses, lost                  wages, property damage including, but not limited to,
diminished value, and other special expenses in an amount to be proven                         at trial   0f this cause.


       2.        Jurisdiction      and venue are appropriate               in   Madison County, Indiana,          as said
collision occurred within the boundaries 0f Madison County, State 0f Indiana.




                                       FIRST CAUSE OF ACTION

                                  NEGLIGENCE OF SHARMA PULKIT

       3.        Plaintiff realleges         and incorporates herein by reference paragraphs                 1   through
2 above as     if fully restated      verbatim.


       4.         On    or about    March        20, 2021, Defendant            Sharma   Pulkit negligently drove a
tractor-trailer, striking the vehicle            driven by Plaintiff, Christopher Wilson.


       5.    Defendant Sharma Pulkit had a duty t0 operate his tractor trailer in a safe and
reasonable manner.




                                                                                                    EXHIBIT "A"
Case 1:21-cv-01484-JRS-DML Document 1-1 Filed 06/03/21 Page 2 of 4 PageID #: 6




        6.       Defendant Sharma Pulkit failed in the above mentioned duties and is therefore
negligent.


        7.       Defendant Sharma Pulkit’s negligence was the direct and proximate cause of
Plaintiff s injuries.


        8.       Plaintiff Christopher Wilson’s injuries          and damages are permanent.


        9.       As   a direct and proximate result 0f Sharma Pulkit’s negligence, Christopher
Wilson has suffered      lost   wages.


        10.      Plaintiff Christopher Wilson has incurred medical bills for the treatment ofhis
injuries directly resulting      from   this collision.



        11.      As   a direct and proximate result of         Sharma   Pulkit's negligence, Christopher

Wilson has experienced physical and mental pain and suffering,               lost wages, property damage

including, but not limited t0, diminished value, and has lost the ability to perform usual
activities, resulting in a   diminished quality 0f life.



                                  SECOND CAUSE OF ACTION

                         NEGLIGENCE PER SE OF SHARMA PULKIT

        12.      Plaintiff realleges        and incorporates herein by reference paragraphs     1   through
11   above as   if fully restated   verbatim.


        13.      Sharma Pulkit violated state and federal         statutes   and regulations including but
not limited to Title 9 of the Indiana Code.


        14.      Defendant Shanna Pulkit’ s statutory Violations directly and proximately caused
Plaintiff s   damages and       injuries.



        15.      Defendant Sharma Pulkit            is   negligent per se based on these statutory and
regulatory Violations.


                                    THIRD CAUSE OF ACTION

                RESPONDEAT SUPERIOR OF VERMANI TRUCKING,                                INC.


        16.      Plaintiff realleges        and incorporates herein by reference paragraphs     1
Case 1:21-cv-01484-JRS-DML Document 1-1 Filed 06/03/21 Page 3 of 4 PageID #: 7




through 15 above as     if fully restated   verbatim.


       17.       Defendant Sharma Pulkit was the employee, agent, servant, or independent
contractor for    Vermani Trucking, Inc. Accordingly, Vermani Trucking, Inc. is vicariously
liable for the   acts 0f Defendant Sharma Pulkit for the causes 0f action above.


       WHEREFORE, the Plaintiff,            Christopher Wilson, by counsel, Bradford       J.   Smith 0f
Ken Nunn Law Ofﬁce, demands judgment                                  Sharma Pulkit and
                                                   against the Defendants,
Vermani Trucking,      Inc. for   permanent                      amount to be determined at
                                               injuries in a reasonable
the trial of this cause, for medical expenses, lost wages, property damage including, but
not limited t0, diminished value, and other special expenses, court costs and all other just
and proper relief in the premises.


                                         KEN NUNN LAW OFFICE


                                         BY:     s/Bradford J. Smith
                                                 Bradford   J.   Smith, #22783-47
                                                 KEN NUNN LAW OFFICE
                                                  104 South Franklin Road
                                                 Bloomington, IN 47404
                                                 Phone: (8 12) 332-9451
                                                 Fax: (812) 33 1-5321
                                                 E-mail:   brads@kennunn.com




                                  REQUEST FOR TRIAL BY JURY

       Comes now the      plaintiff,   by counsel, Ken Nunn Law        Office,   and requests   that this


matter be tried by jury pursuant t0 Trial Rule 38.
Case 1:21-cv-01484-JRS-DML Document 1-1 Filed 06/03/21 Page 4 of 4 PageID #: 8




                                   KEN NUNN LAW OFFICE


                                   BY:_   s/ Bradford J. Smith
                                          Bradford   J.   Smith, #22783-47
                                          KEN NUNN LAW OFFICE
                                          104 South Franklin Road
                                          Bloomington, IN 47404
                                          Phone: (8 12) 332-9451
                                          Fax: (812) 331-5321
                                          E-mail:   brads@kennunn.com




Bradford   J.   Smith, #22783-47
Ken Nunn Law Ofﬁce
104 South Franklin Road
Bloomington, IN 47404
Telephone: 8 12-332-9451
Fax Number:       8 12-33 1-5321
Attorney for Plaintiff
